                                                                                  DISTRICT OF OREGON
                                                                                       FILED
                                                                                     January 11, 2018
                                                                               Clerk, U.S. Bankruptcy Court



  Below is an Order of the Court.




                                                                 _______________________________________
                                                                           PETER C. McKITTRICK
                                                                           U.S. Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF OREGON

In re                                                  Case No. 17-34395-pcm11

Mark E. Delong,                                        ORDER SETTING DEADLINES TO
                                                       (i) FILE DISCLOSURE STATEMENT
                                                       AND PLAN OF REORGANIZATION,
Debtor.                                                (ii) FILE AMENDED BANKRUPTCY
                                                       DOCUMENTS, (iii) FILE TAX
                                                       RETURNS, AND (iii) PROVIDE
                                                       DOCUMENTS TO THE UNITED
                                                       STATES TRUSTEE



        Following a hearing on January 5, 2018, the Court, having reviewed the file and

considered the representations of the parties; now, therefore,

        IT IS HEREBY ORDERED that:

    1. The deadline for the debtor to file a disclosure statement and plan of reorganization is

        March 28, 2018.

    2. On or before January 19, 2018, the debtor shall:

           a. File all appropriate amended schedules, statements, and other bankruptcy

               documents; and

           b. Provide the following to the United States Trustee:

Page 1 of 3 – ORDER SETTING DEADLINES


                     Case 17-34395-pcm11          Doc 39     Filed 01/11/18
                     i. Detailed documentation showing the extent and type(s) of property and

                        liability insurance covering all real property in which the debtor holds legal

                        and/or equitable interest, including without limitation, all summaries of

                        insurance and the insurance policy contracts/agreements;

                    ii. Property tax statements for the current tax year, showing the total taxes

                        assessed and payment due dates, concerning all real property in which the

                        debtor holds legal and/or equitable interest; and

                   iii. Documentation showing the status of payment of property taxes specified

                        in paragraph 2.b.ii. above.

      3. On or before March 6, 2018, the debtor shall:

             a. File all required federal and state tax returns, including without limitation the

                personal federal and state tax returns for 2016.

                                                 ###

         I hereby certify that I have complied with the requirements of LBR 9021-1(a)(2)(B) and

that all responding parties have affirmatively approved the form of this order.


Presented by:

GREGORY M. GARVIN
Acting United States Trustee for Region 18

/s/ Sonia L. Zaheer
Sonia L. Zaheer, CSB # 311713
Trial Attorney
U.S. Department of Justice
Office of the United States Trustee
620 SW Main Street, Suite 213
Portland, OR 97205
Telephone: (503) 326-7654
Email: sonia.zaheer@usdoj.gov

///

///


Page 2 of 3 – ORDER SETTING DEADLINES


                       Case 17-34395-pcm11            Doc 39   Filed 01/11/18
Copy to:

Mark E. Delong
2090 7th Ave. W.
Vale, OR 97918




Page 3 of 3 – ORDER SETTING DEADLINES


                   Case 17-34395-pcm11   Doc 39   Filed 01/11/18
